Citation Nr: 0825403	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision, issued by the RO in 
March 2004.  In that decision, the RO granted, inter alia, 
service connection for bilateral hearing loss and assigned an 
initial 20 percent evaluation, effective from June 30, 2003.  
A notice of disagreement (NOD) was received in December 2004, 
for which the RO issued an April 2005 statement of the case 
(SOC).  The veteran's perfected substantive appeal (in the 
form of a VA Form 9, Appeal to Board of Veterans' Appeals) 
was received in May 2005.  In December 2006 the RO issued a 
supplemental SOC (SSOC), and continued the initial 20 percent 
evaluation for the veteran's bilateral hearing loss.  

As a final preliminary matter, in the May 2005 VA Form 9, the 
veteran requested both RO and videoconference hearings.  The 
veteran was notified in November 2005 that he was scheduled 
for an RO hearing, but cancelled his request in writing.  A 
February 2005 VA Form 119, Report of Contact reflected the 
change of the videoconference hearing request to a travel 
board hearing request, for which he was scheduled to attend 
in April 2005; however, again, the veteran cancelled his 
request in March 2006.  He has not in fact requested another 
Board hearing of any kind.  In this regard, although a 
subsequent March 2006 statement reflected a request to 
schedule an (unspecified type) hearing at the VA Medical 
Center in Durham if the evidence of record were insufficient 
to support a grant of the veteran's claim, such notation does 
not reflect a request for a Board hearing.  Additionally, the 
veteran has not indicated any reason for good cause as to why 
a hearing should be scheduled, and neither has the 
representative indicated that there is any request for 
hearing of any kind.  For example, a July 2008 Motion of Good 
Cause to Accept Additional Evidence Beyond 90-days included a 
communication from the veteran to his representative 
requesting further information on his hearing request; 
however, this does not constitute a request to the Board 
notes for a personal hearing, does not indicate a specific 
type of hearing, does not include good cause for the 
cancellations of his two previously scheduled hearings, and, 
in the context of such motion for good cause regarding 
documentary evidence that omits any reference to good cause 
for a hearing request, the written submission was not even 
construed by the veteran's representative as a hearing 
request.  Thus, the Board deems the veteran's hearing 
requests withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

Because the claim for a higher rating for the veteran's 
service-connected bilateral hearing loss involves a request 
for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  

Additionally, the Board notes that a July 2008 veteran's 
statement appears to raise a claim of service connection for 
vertigo secondary to the service-connected hearing loss 
disability.  There is no indication in the record that this 
matter has yet been addressed; hence, it is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal of higher initial rating for 
service-connected bilateral hearing loss has been 
accomplished.  

2.  For the period of initial rating appeal from June 30, 
2003, the effective date of the grant of service connection, 
the veteran's service-connected bilateral hearing loss has 
been no worse than level VI hearing in the right ear and 
level V hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss are not met for any period of the 
initial rating claim on appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.85, Diagnostic Code (DC) 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The 2000 Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008), includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

In a July 2003 pre-rating letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
bilateral hearing loss and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The February 2004 rating decision 
reflects the initial adjudication of the claim after issuance 
of the July 2003 letter.  Hence, the July 2003 letter, which 
meets VCAA's content of notice requirements, also meets 
VCAA's timing of notice requirement.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in cases such as this case where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
germane to the initial rating matter on appeal.  Pertinent 
evidence associated with the claims file includes service 
treatment records, post-service private and VA medical 
records, and the reports of VA audiological examinations.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the veteran, as 
well as written submissions in support of claim by his 
representative.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified or made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  




II.  Initial Rating for Bilateral Hearing Loss

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected bilateral hearing loss, 
which was initially evaluated as 20 percent disabling under 
DC 6100.  38 C.F.R. §§ 4.85.  He contends that the initial 
evaluation of his service-connected bilateral hearing loss 
disability rating was inadequate.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable (0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Hearing tests will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI and Table VII.  See 38 C.F.R. 
§ 4.85.  

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.  

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2007).  In this case, the record does not 
reveal pure tone thresholds meeting the definition of an 
exceptional pattern of hearing impairment for either ear 
under 38 C.F.R. § 4.86.  



On VA audiological evaluation in October 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
35
80
100
59
LEFT
20
35
70
90
54

Speech audiometry revealed speech recognition ability of 70 
in the right ear and 74 in the left ear.  The examiner 
diagnosed the veteran with moderately-severe sensorineural 
hearing loss (SNHL) in the right ear, and moderate SNHL in 
the left ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the October 2003 VA audiometric evaluation 
results in designation of no more than Level V impairment in 
each ear based on application of the reported findings to 
Tables VI and VII.  The Board notes these findings warrant no 
higher than a 20 percent rating under 38 C.F.R. § 4.85, DC 
6100.  

Private healthcare provider statements, dated in December 
2004, reflect diagnosis of mild-to-severe high frequency 
sensorineural hearing loss, bilaterally.  

A March 2005 private audiological evaluation reveals 
audiometric findings to be as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
50
85
100
69
LEFT
45
45
90
95
69

Speech discrimination testing was not performed; therefore, 
speech discrimination results cannot be used for rating 
purposes.  

On VA audiological evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
40
90
100
65
LEFT
30
40
80
85
59

Speech audiometry revealed speech recognition ability of 84 
in the right ear and 86 in the left ear.  The examiner noted 
testing demonstrated hearing and word recognition score 
somewhat poorer than that obtained by a private medical 
facility.  

Applying the criteria for evaluating hearing loss to the 
findings of the March 2005 VA audiometric evaluation results 
in designation of no more than Level III impairment in each 
ear based on application of the reported findings to Tables 
VI and VII.  These findings warrant only a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.85, DC 6100.  
However, the Board notes that, in the April 2005 SOC, the RO 
determined that the overall evidence showed that the 
bilateral hearing loss had not improved, and that the 20 
percent rating was found to be proper and continued.  

In November 2005, a private audiology report reflected mild-
to-severe bilateral sensorineural hearing loss.  Speech 
audiometry revealed speech recognition ability of 75 percent 
in the right ear and 65 percent in the left ear.  Pure tone 
threshold (air conduction) testing was not performed; hence, 
these results cannot be used for rating purposes.  



Subsequently, the veteran was afforded a March 2006 VA 
audiology examination and hearing aid consultation, where 
pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
40
90
100
65
LEFT
35
45
80
85
61

Speech audiometry revealed speech recognition ability of 64 
in the right ear and 68 in the left ear.  The audiologist 
noted a mild to moderate low to mid-frequency sensorineural 
hearing loss (SNHL) 250 Hertz to 2,000 Hertz dropping to a 
profound hearing loss in the higher frequency ranges 3 Hertz 
to 8,000 Hertz, in the right ear; and a mild to moderate low 
to mid frequency SNHL 250 Hertz to 28,000 Hertz dropping to a 
severe to profound loss in the higher frequency ranges 3 
Hertz to 8,000 Hertz, in the left ear.  The examiner 
indicated the veteran would likely benefit from amplification 
to improve speech communication abilities in quiet listening 
environments.  

The March 2006 VA audiometry results reveal findings of Level 
VI hearing in the right ear and Level V in the left ear, 
based on application of the reported findings to Table VI.  
38 C.F.R. § 4.85.  Application of the findings to Table VII 
corresponds to a 20 percent rating under DC 6100.  Thus, 
during the pendency of the initial rating appeal the 
veteran's service-connected bilateral hearing loss warrants 
no more than a 20 percent rating.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss; however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial rating 
for bilateral hearing loss greater than that contemplated by 
the 20 percent for any period of the claim on appeal.  The 
Board finds that a preponderance of the evidence is against 
the veteran's claim, and the claim for a higher initial 
disability rating than 20 percent for service-connected 
bilateral hearing loss must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

An initial rating in excess of 20 percent for bilateral 
hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


